CAMPBELL, Judge.
The judgments appealed from were entered on 23 September 1970. The record on appeal was docketed in this Court *431on 1 March 1971. Eule 5 of the Eules of Practice of this Court provides that if the record on appeal is not docketed within 90 days after the day of the judgment appealed from, the case may be dismissed, provided, the trial tribunal may, for good cause shown, extend the time for docketing not exceeding 60 days. Under date of 6 November 1970 the defendant procured an order from the trial judge allowing 60 days additional time within which to docket the appeal, but stated, “that is to say until the 8th day of January, 1971.” Actually, this 60-day extension of time would have carried the date to and including 22 February 1971, as 20 February 1971 fell on a Saturday, and the office of the Clerk of this Court was closed on Saturday and Sunday, which would have given a further extension until Monday, 22 February 1971. Thereafter, under date of 5 December 1970, the defendant procured another order from the trial judge extending the time for docketing the record on appeal for 60 days, and this order contained this additional language, “that is to say until the 9th day of March, 1971.” This date was incorrect, and as previously set out, the 60-day extension of time allowed by the rules of this Court, would have expired 20 February 1971, and by virtue of that date being on a Saturday automatically extended the time to and including 22 February 1971. Since the defendant did not file the record on appeal in this Court until 1 March 1971 and thus failed to comply with the Eules, the appeal, ex mero motu, is dismissed. State v. Isley, 8 N.C. App. 599, 174 S.E. 2d 623 (1970) ; State v. Stovall, 7 N.C. App. 73, 171 S.E. 2d 84 (1970) ; State v. Justice, 3 N.C. App. 363, 165 S.E. 2d 47 (1968); State v. Cook, (filed this date in this Court).
Nevertheless, we have carefully reviewed the record with particular reference to the various assignments of error brought forward and argued in defendant’s brief. We find that the defendant had a fair trial free from prejudicial error.
Appeal dismissed.
Judges Britt and Graham concur.